Citation Nr: 0020126	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for asthma; cuts, bruises, 
and a hematoma; and bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to June 
1945.

The current appeal arose from January 1998 and May 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.  In January 
1998, the RO denied entitlement to service connection for 
cuts, bruises, a hematoma, and asthma.  In May 1998, the RO 
denied entitlement to service connection for bilateral 
hearing loss.

In September 1999 the Board of Veterans' Appeals (the Board) 
remanded the claims to the RO for additional development and 
adjudicative actions.

In March 2000 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claims of entitlement to service connection for asthma; 
cuts, bruises, and a hematoma; and bilateral hearing loss are 
not supported by cognizable evidence showing that they are 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for asthma; 
cuts, bruises, and a hematoma; and bilateral hearing loss are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Affidavits received in August 1952, September 1952, and 
December 1952 from fellow soldiers state the veteran was 
caught by the Japanese on November 23, 1943, and held captive 
for one week.  Some of the soldiers stated the veteran 
complained of pain in the chest and back due to mistreatment 
during that period.  Some of the soldiers stated the veteran 
sustained wounds, bruises, and a sprained ankle.



In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in August 1952, the veteran stated he 
was a prisoner of war (POW) from November 23, 1943, to 
December 7, 1943, at which time, he escaped.

In July 1993, the RO denied the veteran entitlement to POW 
status, determining he did not meet the criteria.  He was 
informed of the decision in August 1993.  This correspondence 
noted that a VA Form 4107a was enclosed which explained his 
procedural and appellate rights.

A joint affidavit from fellow soldiers, received in March 
1997, states the veteran was captured by the Japanese on 
October 23, 1943, and held captive for three days, at which 
time he escaped.  The soldiers asserted the veteran suffered 
bodily injuries such as cuts, bruises, and a hematoma, which 
caused him to develop a fever and chronic asthma.  They noted 
he was treated by his parents with herbal medicine following 
his discharge from service.

In a VA form 21-526, received in March 1997, the veteran 
stated he was a POW from October 23, 1943, to October 25, 
1943.  He claimed entitlement to service connection for cuts, 
bruises, a hematoma and asthma.  That same month, the veteran 
subsequently filed a claim of entitlement to service 
connection for hearing loss.

March 1994 private medical records show diagnoses of chronic 
obstructive pulmonary disease with asthma and bronchitis, and 
an altered level of consciousness.  The veteran was admitted 
to the emergency room with a history of increased malaise and 
chest congestion.  

Examination of the musculoskeletal system revealed no recent 
trauma or fall.  He denied any history of head trauma.  The 
examiner noted he was wearing a hearing aid and stated he had 
diminished hearing bilaterally.


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 11101 (West 1991).  

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within the year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000);  38 C.F.R. § 3.303(d) 
(1999).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1999), 
which provide: For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). 

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  



Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claim of 
entitlement to service connection for asthma; cuts, bruises, 
and a hematoma; and bilateral hearing loss must be denied as 
not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

The Board notes that it will not concede the veteran is a 
POW.  First, the RO denied entitlement to POW status in July 
1993, and the veteran was notified of this determination in 
August 1993, and had the opportunity to appeal the 
determination.  He did not, and that decision is final.  In 
any event, a determination as to whether the veteran was a 
POW is not part of the current appellate review.

Additionally, as stated above, when determining whether a 
claim is well grounded, the claimant's evidentiary assertions 
are presumed true unless inherently incredible. King, 5 Vet. 
App. at 21.  




Here, the Board notes that when the veteran first filed a 
claim for VA benefits, he stated he was captured on November 
23, 1943, and escaped on December 7, 1943.  He now has 
changed his story to having been captured on October 23, 
1943, and escaping on October 25, 1943.  The Board finds that 
such a change in his report of his POW status has rendered 
his assertion of being a POW inherently incredible.  Thus, 
the Board gives no probative value to his assertions.  

The veteran, irrespective of POW status, is competent to 
allege he had decreased hearing in service and sustained cuts 
and bruises while in service.  He is not, however, competent 
to state he had a hematoma in service or that he had asthma, 
as those require a medical opinion.  He can assert he had 
symptoms which resembled asthma in service.

As to the claim for bilateral hearing loss, the veteran has 
not brought forth evidence that satisfies the requirements 
for a hearing loss disability for VA compensation purposes.  
38 C.F.R. § 3.385.  See Hensley, 5 Vet. App. at 157 
(threshold for normal hearing is from 0 to 20 dB).  The only 
evidence he has brought forth as to his claim for bilateral 
hearing loss is a statement from a private examiner noting he 
had a hearing aid and diminished hearing bilaterally.

Regardless of the finding of diminished hearing bilaterally, 
the veteran has not brought forth evidence of a bilateral 
hearing loss "disability," in accordance with the 
requirements set forth by VA regulation, see 38 C.F.R. 
§ 3.385, which is a requirement for the granting of service 
connection, see Caluza, 7 Vet. App. 498.

As to the claim for service connection for cuts, bruises, and 
a hematoma, the veteran has not brought forth competent 
evidence of a current disability manifested by cuts, bruises, 
or a hematoma.  


Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); see also 38 C.F.R. § 3.303(a) 
(1999) (service connection means facts showing "a particular 
injury or disease resulting in disability [that] was incurred 
coincident with service. . . .").  

The burden is on the veteran to bring forth evidence of a 
well-grounded claim for entitlement to service connection, 
which includes evidence of a current disability.  See Caluza, 
supra.  Here, the veteran has not brought forth any post 
service medical records to show he has bilateral hearing loss 
for VA compensation benefits linked to service, or a 
disability manifested by cuts, bruises, or a hematoma linked 
to service.  Therefore, the veteran has not brought forth 
competent medical evidence of current disabilities linked to 
service for which service connection may be granted.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. 
App. at 143-44.  

Because there is no evidence of current and competent 
diagnoses of bilateral hearing loss disability for VA 
compensation purposes or a disability manifested by cuts, 
bruises, or a hematoma, the Board must deny the claims as not 
well grounded.  Id.; see also Caluza, 7 Vet. App. at 505.

As to the claim for entitlement to service connection for 
asthma, the veteran has brought forth evidence of a current 
diagnosis of asthma.  However, he has not brought forth 
evidence of a nexus between the current diagnosis of asthma 
and service, and thus the claim is not well grounded.  See 
Caluza, 7 Vet. App. 498.

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current asthma and his alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

Although the veteran has stated that he has bilateral hearing 
loss, a disability manifested by cuts, bruises, and a 
hematoma, and asthma, which are related to service, he is a 
lay person, and his opinion is not competent to establish 
either a current disability or a nexus to service See Layno, 
6 Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  The 
veteran's unsupported opinions do not give rise to well-
grounded claims.

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran has bilateral hearing loss, a 
disability manifested by cuts, bruises, and a hematoma, or 
asthma.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that the veteran has not stated he developed 
any of his claimed disabilities as a result of combat 
(rather, he alleged he incurred them as a result of being a 
POW).  See 38 U.S.C.A. § 1154(b) (West 1991).  Therefore, the 
application of such statute is not in order for the claims 
for entitlement to service connection for bilateral hearing 
loss; cuts, bruises, and a hematoma, and asthma.  

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  





Here, VA fulfilled its obligation under section 5103(a) by 
issuing statements of the case in May 1998 and August 1998, 
and a supplemental statement of the case in March 2000.  

Additionally, in September 1999, the Board remanded the 
claims to the RO for additional development, which required 
an attempt to obtain medical records that might be relevant 
to the veteran's claims.  Also, in an October 1999 letter, 
the RO informed the veteran of the three requirements for a 
well-grounded claim.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for bilateral hearing loss; cuts, bruises, and a hematoma; 
and asthma are not well grounded, the doctrine of reasonable 
doubt has no application to these claims.



ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for asthma; cuts, bruises, 
and a hematoma; and bilateral hearing loss, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

